DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao et al (US Pub 2019/0096851).
Regarding claim 1, Liao (fig. 1G) teaches a fan-out multi-device hybrid integrated flexible micro system, comprising:
device units (die 18a and  die 18b, [0011]) each comprising at least one microelectromechanical system (MEMS) chip or at least one integrated circuit (IC) chip;
a flexible connection (encapsulant 19, [0015]) between the device units, wherein the flexible connection includes flexible isolation trenches (portions 19a and 19b, [0016]) filled with a flexible polymer (polyimide, [0015]); and
metal wiring layers (interconnection structure 25, [0025]) configured to provide electrical interconnection between the device units.
Regarding claim 2, Liao teaches the fan-out multi-device hybrid integrated flexible micro system of claim 1, wherein the MEMS chips or the integrated circuit chips are fabricated from a same fabrication process or different fabrication processes,
wherein the MEMS chip is a sensing chip array comprising an array of sensing units,

With respect to the limitation “…wherein the MEMS chips or the integrated circuit chips are fabricated from a same fabrication process or different fabrication processes” this is considered to be a product-by-process limitation that would result in the same die 18a and  die 18b as Liao. ”[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP § 2113 (I).
Regarding claim 5, Liao teaches the fan-out multi-device hybrid integrated flexible micro system of claim 1, wherein the flexible connection (19) is configured to provide flexible and flat interconnections between the device units that are rigid (fig. 1G).
Regarding claim 6, Liao teaches the fan-out multi-device hybrid integrated flexible micro system of claim 1, wherein the metal wiring layer includes a single layer or a plurality of layers (single layer 25, [0025]), wherein the plurality of layers is electrically isolated by the flexible material deposited between the layers.
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record taken along or in combination, fails to teach or reasonably suggests wherein the flexible 
Claim 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken along or in combination, fails to teach or reasonably suggests performing photolithography on the back side of the chips on the silicon wafer, etching residual silicon in and under the isolation trenches and between the isolation trenches, depositing a layer of polymer for protection to form a multi-device hybrid integrated flexible micro system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 2892